 FRANCIS PLATING CO.35FRANCIS PLATINGCO.,PETITIONEIIandMETALPOLISHERS,BUFFERS,PLATERS &-,HELPERS INTERNATIONALUNION, LOCAL 128,AFL.Case No. f0-R111-139. July 7,1954Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Karin A. Nelson, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within the meaning of theAct.'2.The labor organization involved claims to represent certainemployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act.The Employer is engaged in the business of chrome plating. Itfiled the instant petition seeking a present determination of the bar-gaining representative of its production employees at its Modesto,California, plant.At the hearing, the sole testimony was presentedby Union Representative Mannebach.The testimony shows that inAugust 1953 Mannebach visited the Modesto plant and discussed withthe Employer the Union's desire to organize the plant and "to havea union contract"; and that the Employer permitted him to go intothe shop that day to speak to the employees.Mannebach furthertestified that he left with the Employer at this meeting a copy of acontract,which was "for informational purposes only so he [theEmployers could be familiar with the Union contract in the area," butthat no request was made that the Employer sign the contract. Thecontract was not placed in evidence, and its contents were not revealedat the hearing.No further meeting took place between the Unionand the Employer.On January 14, 1954, the Union sent the Em-ployer a letter, as follows :After many calls at your place of business and repeated attemptsto contact you by phone, it has been impossible for me to contactyou for the purpose of discussing the matter of a Union contractwith our organization and your shop.I believe that before the Union takes any organizing action itwould be to our mutual interests to discuss this matter.i SeeHollow Tree LumberCo,91NLRIl635.Chairman Farmer and Members Rodgersand Beeson,in agreeingto assertjurisdiction iii this case, are not thereby to be deemed asconcu.iung an the Itoald's past jurisdictional standards as a permanent policy109 NLRB No 3.334811-55-vol 109-4 36DECISIONS OF NATIONAL LABOR RELATIONS BOARDI am willing to meet at your office in Modesto any time at yourconvenienceWednesday, Thursday or Friday, January 20, 21,22.Please write or phone our office, Market 1-1414, if this meet-ing can be arranged as the Union will withold [sic] any directaction until after this meeting.Mannebach testified that the Union's only reason for sending theJanuary 14 letter was to discuss with the Employer methods of or-ganizing the employees, without having to resort to picketing.OnJanuary 22, 1954, the Union commenced to picket the Employer'splant and has continued such picketing to the time of the hearing.The placard carried by the Union's picket at first bore just the nameof the union local, the AFL insignia, and the word "Picket." Sev-eral days later the placard was changed to read "This is not a unionshop.Please cooperate with us to get area conditions of this tradefor this shop."Mannebach testified that the Union never requestedrecognition of the Employer at any time.As of March 23, 1954, theUnion formally notified the Board that it does not at present claimto represent the employees of the Employer.The Employer contends that the Union made a demand for recog-nition sufficient to support the petition, and that by its current picket-ing activities, the Union casts doubt on the meaning of the disclaimerof interest in representation the Union filed with the Board.It is not clear on this record whether the Union, in its initial con-tacts with the Employer, made a demand that it be recognized as thebargaining representative of the employees involved.However, weneed not decide this question.The Union's subsequent disclaimerfiled with the Board would be sufficient to remove the question con-cerning representation necessary to support the Employer's petition-provided the disclaimer is clear and unequivocal, and the Union hasnot concurrently taken any other action inconsistent with an un-equivocal denial that it claims to represent the employees.2We believe the Union's current picketing activities cannot be rec-onciled with its disclaimer of interest in representing the employees.As publicized, the purpose of the picketing is "to get area conditionsof this trade for this shop." Such conduct on the part of the Unionis construed by the Board as an attempt to secure, by means of picket-ing, conditions and concessions normally obtained as a result of col-lective bargaining.The Union is thus seeking to compel the Em-ployer to bargain with it without regard to the question of theUnion's status as representative of the employees.We find, there-2See,e.g,McAllister Transfer, Inc ,105 NLRB 751 ;Hamilton's Ltd.,93 NLRB 1076,1078, Smith'sHardwareCo., 93 NLRB 1009. EPHRAIM HASPEL37fore, that the picketing is tantamount to a present demand for rec-ognition,3 which renders ineffectual the Union's disclaimer of interest.4.The following employees constitute a unit appropriate for thepurposes of collective bargaining within the meaning of Section 9(b) of the Act:All production employees at the Employer's Modesto, California,plant, excluding office clerical employees, guards, and supervisors asdefined in the Act.[Text of Direction of Election omitted from publication.]3 SeePetrie'sAn Operating Division of Red Robin Stores,Inc.,108 NLRB 1318.Although Member Peterson dissented therein,he deems himself bound by the decision ofthe majority in that case.'EPHRAIM HASPEL,AN INDIVIDUAL DOING BUSINESS AS EPHRAIM HASPELandBONNAZ AND HAND EMBROIDERERS,TUCKERS, STITCHERS ANDPLEATERSUNION,LOCAL 66, INTERNATIONAL LADIES GARMENTWORKERS UNION,AFL.Case No. 19-CA-3091. July 8, 1954Decisionand OrderOn December 2, 1953, Trial Examiner Henry S. Sahm issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had not engaged in and was not engaging in theunfair labor practices alleged in the complaint and recommendingthat the complaint be dismissed in its entirety, as set forth in the copyof the Intermediate Report attached hereto.Thereafter, the Gen-eral Counsel and Local 66 filed exceptions to the Intermediate Reportand supporting briefs.Local 66 and the Respondentalso requestedoral argument.That request is hereby denied because the record,including the exceptions and briefs, in our opinion, adequately pre-sent the issues and the position of the parties.The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record inthe case, and hereby adopts the findings of the Trial Examiner onlyto the extent consistent herewith.The Trial Examiner found that the Respondent had not violatedSection 8 (a) (1) or (2) of the Act. The General Counsel and theUnion except to these findings.We find merit in these exceptions.The complaint alleged,inter alia,that the Respondent had violatedSection 8 (a) (1) and (2) of the Act by interfering withthe forma-tion of E. Haspel Shop Union, hereinafter called the Shop Union, and109 NLRB No. 8.